Truly, J.,
delivered the opinion of the court.
Under no theory of law applicable to the facts disclosed by this record can any liability attach to the appellee. It is perfectly obvious that the relation of carrier and passenger did not exist between appellant and appellee at the time of the difficulty between appellant and Travis. Appellant, according to his own statement, did not resort to the depot for the purpose of then securing passage upon a train, nor with the intention of establishing the relation towards the appellee of passenger and carrier. Giving his statement the most far-reaching effect and the broadest meaning of which his language admits, while his intention was ultimately to take passage when the train not due for several hours should arrive, the prime object of his going to the depot at that hour was that he might have a comfortable and convenient place in which to transact the business of writing up his daily insurance reports — a strictly private matter. While about this business he became involved in a dis*134pute, and, subsequently, a difficulty, with Travis about another matter, purely personal to themselves, not even remotely connected with the duty of Travis or the business of appellee. At that time appellant had not in any sense “put himself in the care of the carrier, or directly within its control, with the bona fide intention of becoming a passenger,” and, hence, under the general rule, the relation of carrier and passenger had not begun. 5 Am. & Eng. Ency. Law, 488. Nor was he at the time of the occurrence in any place prepared or intended for the accommodation of passengers. On the contrary, he was, in knowing violation of the rules of the railroad company, availing himself of the courtesy of the agent, Travis, who, upon the special request of appellant, had extended him the use of his private office.
In our opinion, Code 1892, § 4313, has no application to the facts of the instant ease. That section was intended to conserve the convenience and comfort of the traveling public, first, by providing comfortable and cleanly rooms for their reception and accommodation; and, second, by protecting them from boisterous and offensive conduct from others. This section attempts to achieve the desired end by imposing it as a positive duty on all railroad companies at every passenger station to keep open, under the conditions and for the time stated therein, cleanly, warm, and properly lighted reception rooms, and by vesting the person in charge of such rooms with necessary power as a conservator of the peace. But appellant at the time of the difficulty of which he now complains, though in fact due to his own reprehensible language and aggressive conduct, was not in the room so prepared, but in another part of the depot building, into which he had gone in furtherance of his personal ends and in willful disregard of an established rule of the appellee. We hold that every prospective passenger or other person lawfully entitled to the use of the reception rooms at a passenger station, and whose own conduct is not boisterous or offensive, is protected in such use by the provisions of the section cited. But *135that statute cannot be so extended as to cover a difficulty of a personal nature, not growing out of or connected with tbe service of tbe employe or tbe business of tbe master, arising between two individuals not in tbe reception room, even tbougb one of tbe parties should be an employe of tbe railroad company owning or controlling tbe depot.

The judgment is affirmed.